DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/31/2021.
Claim(s) 24-54 is/are currently presenting for examination.
Claim(s) 24, 35, 49 and 54 is/are independent claim(s).
Claim(s) 24-32, 34-45, 47-52, and 54 is/are rejected.
Claim(s) 33, 46, 53 is/are rejected.
This action has been made Non-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 35-53. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For claims 35-53, claims limitations containing the terms “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph since the terms “means for” are used and such limitations do not include the structures necessary to perform the claimed functions. Hence, the limitations invoke the application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: figures 5-7, paragraphs 80, 81, 84, 85 of the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 24-27, 29-32, 35-45, 48-52, and 54 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by CN1913418A_Suo (With English translation).
Regarding claim 24, Suo discloses a method for use in a cellular communications system (Suo translation, page 6, “Fig. 1 produces the schematic diagram that disturbs between TDD system adjacent base station”) the method comprising: sending the traffic in frames (Suo translation, abstract, and page 7, “the value of these parameters be stipulated in advance. In the cellular mobile communication networks of reality, because the traffic carrying capacity in the network is non-equilibrium, different sub-districts may need to determine different coverages, to satisfy the traffic carrying capacity needs of whole cellular network. Therefore, in network planning process, will determine the coverage of each sub-district. Subsequently, can determine the wireless frame structure of system to make system can satisfy various coverage according to the required coverage of system according to these parameters”), each frame comprising a plurality of subframes (Suo translation, figure 2, and page 6, “Fig. 2 is a TDD system frame structure schematic diagram”, and page 4, “By 1 downlink broadcast time slot (TS0), 3 special time slots (DwPTS, GP and UpPTS) and 6 data time slots (TS1, TS2 ..., TS6) constitute. Wherein the time span of time slot and data slot is 675us, and the length of DwPTS (descending pilot frequency time slot) and GP (protection time slot) is 75us, and the length of UpPTS (uplink pilot time slot) is 125us.Usually, the protection between the up-downgoing is spaced apart 75us, and its maximum coverage is 11.25km.”, the time slot is corresponding to the claimed “subframe”), said subframes being available for at least either uplink or downlink traffic (Suo translation, figure 2), wherein at least one subframe of said plurality of subframes is made to consist of three parts (Suo translation, figure 2, and page 4, “By 1 downlink broadcast time slot (TS0), 3 special time slots (DwPTS, GP and UpPTS) and 6 data time slots (TS1, TS2 ..., TS6) constitute…”, the special time slot is corresponding to the claimed “at least one subframe”), as follows: One part which is utilized for downlink traffic, One part which is utilized as a guard period, One part which is utilized for uplink traffic (Suo translation, figure 2, and page 4, “By 1 downlink broadcast time slot (TS0), 3 special time slots (DwPTS, GP and UpPTS) and 6 data time slots (TS1, TS2 ..., TS6) constitute…” The DwPTS is for downlink traffic, GP is for guard period, and UpPTS is for uplink traffic), with said guard period part being scheduled between the downlink and the uplink parts (Suo translation, figure 2, and page 4, “By 1 downlink broadcast time slot (TS0), 3 special time slots (DwPTS, GP and UpPTS) …” GP is scheduled between the DwPTS and UpPTS), such that a total sum of the duration of the downlink part, the guard period and the uplink part constitute a total subframe length (Suo translation, figure 2, and page 4, “By 1 downlink broadcast time slot (TS0), 3 special time slots (DwPTS, GP and UpPTS) …” the special time slot only includes DwPTS, GP and UpPTS), wherein the duration of at least two of said three parts of said at least one subframe may be varied (Suo translation, page 7, “Step 403: base station range is as requested determined protection width at interval… Step 404: determine the uplink pilot time slot width according to the protection interval that allows and the overall width of uplink pilot time slot…”, and figures 2, 3, 7, 8a, 8b, 9a, 9b, the GP and the UpPTS widths can be adjusted).

Regarding claim 25, Suo discloses the method as claimed in claim 24, wherein the duration of the at least two of said three parts of said at least one subframe Is varied to fit the current system need (Suo translation, page 6, “When these typical values of design, be actually the coverage of having planned in advance that several structure of time slot can be supported, determine corresponding pilot time slot width according to these predetermined several coverages…”, page 7, “base station range is as requested determined protection width at interval.”).

Regarding claim 26, Suo discloses the method of claim 24, applied to a TDD-system, Time Division Duplex system, which is a system which uses an unpaired frequency spectrum, wherein uplink and downlink traffic in at least a first plurality of cells in the system occur during different subframes (Suo translation, page 3-4, TDD system). 

Regarding claim 27, Suo discloses the method of claim 26, in which the uplink and the downlink traffic occur on the same frequency (Suo translation, page 3, “TDD (time division duplex) is a kind of duplex mode of communication system, is used for separating in mobile communication system receiving and transfer channel (or uplink downlink).Receiving and transmit in the mobile communication system of tdd mode is to be the different time-gap of carrier wave at same frequency channels”).

Regarding claim 29, Suo discloses the method of claim 24, according to which the guard period is one of said at least two of three parts, and according to which method the guard period is varied in duration with respect to at least one of the following parameters: ¢ Interference from or with other cells in the same system, or other cells in other adjoining or co-located systems, « The size of the cell, which determines the maximum propagation round trip time, RTT, in the cell, ¢ The modulation scheme used (Suo translation, page 7, “Step 403: base station range is as requested determined protection width at interval. The front is by the agency of, and in tdd systems, for fear of the interference between the base station, guard time may be calculated at interval: 2t=2 * R/C. Wherein, R is the coverage of base station cell, and C is the speed of electromagnetic wave propagation. Therefore, after the maximum coverage range of system base-station is determined, can determine protection width a at interval.”).

Regarding claim 30, Suo discloses the method of claim 29, according to which the guard period is varied with respect to the interference from or with other cells in the system wherein the duration of the guard period is made at least equal to the propagation time of signals from at least one controlling node in another cell in the system (Suo translation, page 7, “Step 403: base station range is as requested determined protection width at interval. The front is by the agency of, and in tdd systems, for fear of the interference between the base station, guard time may be calculated at interval: 2t=2 * R/C. Wherein, R is the coverage of base station cell, and C is the speed of electromagnetic wave propagation. Therefore, after the maximum coverage range of system base-station is determined, can determine protection width a at interval.”).

Regarding claim 31, Suo discloses the method of claim 24, according to which the system is one in which an OFDM modulation method, Orthogonal Frequency Division Multiplexing modulation method, is used in at least one of the uplink and (Suo translation, page 4, “A kind of method of supporting changable cover by time division duplex system, terminal adopts the modulating in OFDM mode in the uplink pilot sequence that uplink pilot time slot sends”), and in which at least one of the uplink traffic and downlink parts in said at least one subframe is given a duration which corresponds to an integer number of OFDM symbols in the modulation method (Suo translation, page 4, “B1, determine each OFDM symbol duration and symbol numbers of the uplink pilot sequence that sent in the uplink pilot time slot width; B2, determine to can be used for sending the uplink pilot time slot of uplink pilot sequence; The process of determining the OFDM symbol duration among the described step b1 specifically comprises: Determine OFDM symbol intervals and OFDM symbol cyclic prefix length; Determine OFDM symbol subcarrier spacing according to the OFDM symbol intervals of determining. Described step b2 comprises: B21, calculating send the required OFDM frequency band overall width that takies of whole uplink pilot sequence; B22, when the OFDM frequency band overall width that calculates during less than predetermined value, arrange a uplink pilot time slot to send uplink pilot sequence; B23 otherwise, arrange a plurality of uplink pilot time slots to send uplink pilot sequence.” And figures 7, 8a, 8b, 9a, 9b).

Regarding claim 32, Suo discloses the method of claim 24, according to which said at least one subframe, which is made to consist of the three parts, is interposed after a subframe used for downlink traffic and is followed by a subframe which is used for uplink traffic, with the downlink part being first in said at least one subframe (Suo translation figures 2, 7, 8a, 8b, 9a, 9b, the special time slot between the Ts0 and Ts1, wherein the Ts0 is for downlink traffic, and Ts1 is for uplink traffic. And, DwPTS is the first part, GP is the first part of the special time slot).
Regarding claim 35, Suo discloses the limitations as set forth in claim 24.
Regarding claim 36, Suo discloses the limitations as set forth in claim 25.

Regarding claim 37, Suo discloses the controlling node of claim 35, additionally being equipped with means for receiving information from an external source in the system regarding the varying of said three parts (Suo translation, page 3, “then interference signal and the up useful signal from the another one base station can be received by a base station simultaneously. Generally speaking, the transmitting power of base station is bigger, so when the another one signal of base station is received in a base station, can cause bigger interference. Tdd systems takes place for fear of this situation, usually will increase the time interval of a protection in the transfer process of downstream-to-upstream, is used for avoiding the interference between the base station”).
Regarding claim 38, Suo discloses the controlling node of claim 35, being equipped with means for transmitting to user equipments in a cell system information regarding the duration of said three parts (Suo translation, page 5, “F, terminal according to cell system broadcast message or the dedicated signaling that the base station sends, obtain protection interval and uplink pilot time slot configuration information in respective cell when entering new sub-district”).

Regarding claim 39, Suo discloses the limitations as set forth in claim 26.
Regarding claim 40, Suo discloses the limitations as set forth in claim 27.
Regarding claim 41, Suo discloses the limitations as set forth in claim 28.
Regarding claim 42, Suo discloses the limitations as set forth in claim 29.
Regarding claim 43, Suo discloses the limitations as set forth in claim 30.
Regarding claim 44, Suo discloses the limitations as set forth in claim 31.
Regarding claim 45, Suo discloses the limitations as set forth in claim 32.
Regarding claim 48, Suo discloses the controlling node of claim 35, wherein the controlling node is embodied as an eNodeB (Suo translation, pages 6-7, the steps 401-405 is performed by the base station).
Regarding claim 49, Suo discloses the limitations as set forth in claim 24.
Regarding claim 50, Suo discloses terminal of claim 49, wherein the terminal is equipped to receive information from a controlling node regarding said scheduling as well as the duration of said three parts (Suo translation, page 5, “F, terminal according to cell system broadcast message or the dedicated signaling that the base station sends, obtain protection interval and uplink pilot time slot configuration information in respective cell when entering new sub-district”).

Regarding claim 51, Suo discloses the limitations as set forth in claim 25.
Regarding claim 52, Suo discloses the limitations as set forth in claim 32.
Regarding claim 54, Suo discloses the limitations as set forth in claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 28, 34, and 47CN1913418A_Suo in view of US_20080144530_A1_Che.
Regarding claim 28, Suo discloses the method of claim 24, applied to a half duplex FDD- system, Frequency Division Duplex system, wherein uplink and downlink traffic for one and the same user equipment in at least a first number of cells in the system occur during different subframes, and on different frequencies (Che paragraph 9,, 22, 28, figure 3, FDD duplex).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Che’s applying the special timeslot to LTE FDD and LTE TDD system in Suo’s system to increase the resource efficiency in the LTE FDD and LTE TDD system. This method for improving the system of Suo was within the ordinary ability of one of ordinary skill in the art based on the teachings of Che. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suo and Che to obtain the invention as specified in claim 28.

Regarding claim 34, Suo discloses the method of claim 24, but does not explicitly discloses applied to an LTE system, Long Term Evolution system.
Che discloses applied to an LTE system, Long Term Evolution system (Che paragraph 9,, 22, 28,  figure 3, LTE).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Che’s applying the special timeslot to LTE FDD and LTE TDD system in Suo’s system to increase the resource efficiency in the LTE FDD and LTE TDD system. This method for improving the system of Suo was within the ordinary ability of one of ordinary skill in the art based on the teachings of Che. Therefore, it 
Regarding claim 47, Suo and Che disclose the limitations as set forth in claim 34.

Allowable Subject Matter
Claims 33, 46, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/W.H/Examiner, Art Unit 2471                    
                                                                                                                                                                                    
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471